FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 29, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
AMERICO BAZAN LLANOS,

             Petitioner,

v.                                                          No. 13-9589
                                                        (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, PORFILIO and O’BRIEN, Circuit Judges.


      Americo Bazan Llanos is a native and citizen of Peru who entered the United

States in 2000. In 2010, the Department of Homeland Security issued a notice to

appear charging Mr. Llanos with having overstayed his six-month visa. Mr. Llanos

appeared initially before an immigration judge (IJ) on January 26, 2011, and was

granted a three-month continuance. At an IJ hearing on April 27, 2011, he conceded


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his removability, and stated he would be seeking adjustment of status based on a

I-130 petition filed by his current wife’s United States citizen sister. See 8 U.S.C.

§ 1255(i) (providing for adjustment of status for certain aliens physically present in

United States).

      The IJ thereafter granted Mr. Llanos two more continuances to perfect his

eligibility for adjustment of status. When he appeared before the IJ on July 18, 2012,

without proof that he had obtained the necessary approvals, the IJ denied him a

further continuance, rejected his request for administrative closure, ordered him

removed to Peru, but granted him voluntary departure. The BIA dismissed his appeal

from the IJ’s decision, and he petitioned this court for review.

      Mr. Llanos argues that (1) the IJ abused his discretion in denying him an

additional continuance; (2) the IJ’s decision failed to adequately address his requests

for a continuance and for administrative closure; (3) the BIA improperly considered

evidence outside the record in reaching its decision; and (4) the BIA failed to weigh

the proper factors in evaluating his request for administrative closure. “We review

the decision to deny a continuance for an abuse of discretion.” Luevano v. Holder,

660 F.3d 1207, 1213 (10th Cir. 2011) (ellipsis and internal quotation marks omitted).

The decision to deny administrative closure is likewise reviewed for an abuse of

discretion. Vahora v. Holder, 626 F.3d 907, 919 (7th Cir. 2010).1


1
      The government argues that administrative closure is a discretionary decision
outside the scope of our review because there is no meaningful standard against
                                                                          (continued)
                                         -2-
      Having carefully considered Mr. Llanos’s brief, the government’s response

brief, the administrative record and the relevant law in light of the applicable review

standards, we discern no reversible error in the issues raised, and therefore deny the

petition for review.

      The petition for review is denied.


                                                 Entered for the Court


                                                 John C. Porfilio
                                                 Circuit Judge




which to judge the agency’s exercise of its discretion. For the reasons stated in
Vahora, 626 F.3d at 914-19, however, we disagree and conclude that the agency’s
decision to deny administrative closure is reviewed under the abuse-of-discretion
standard.


                                           -3-